 



Exhibit 10.1

 



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1.  CONTRACT ID CODE
                                     0 PAGE     OF      PAGE
1      |       2





2. AMENDMENT/MODIFICATION NO.

P00004

3 EFFECTIVE DATE

See Block 16C

4. REOUISITION/PURCHASE REQ. NO.

RSAG-13-00016

5, PROJECT NO, (lf applicable)

FAD













6. ISSUED BY                                       CODE

U.S.   Dept. of Homeland Security Office of Procurement Operations S&T
Acquisition Division 245 Murray Lane, SW Building 410 Washington DC 20528
DHS/OPO/S&T/CHEMB1 7. ADMINISTERED BY (if other than Item 6)  CODE

U.S.   Dept. of Homeland Security Office of Procurement Operations S&T
Acquisition Division 245 Murray Lane, SW Building 410 Washington DC 20528
DHS/OPO/S&T/CHEMB1                        









8. NAME AND ADDRESS OF CONTRACTOR (No.,street, county, State and ZIP Code)) (X)
9A. AMENDMENT OF SOLICITATION NO.   GENVEC INC       65 WEST WATKINS MILL ROAD  
    ATTN JO AFUANG   9B, DATED (SEE 'TEM 11)   GAITHERSBURG MD 208784021        
       

 

X

10A. MODIFICATION OF CONTRACT/ORDER                HSHQDC-10—C-00034      

10B. DATED (SEE ITEM 13)

01/22/2010 _______



  CODE  8067295470000 FACILITY CODE  







11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS





¨

The above numbered solicitation is amended as set forth in Item 14. The hour end
date specified for receipt of Offers             £ is extended, £ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
arid date specified In the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning _______________ copies
of the amendment; (b) By acknowledging receipt of this amendment en each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or latter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.







 



12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule



13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACTIORDER NO. AS DESCRIBED IN ITEM 14,

 





CHECK ONE A THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such es changes in paying office, appropriation date, arc.) SET FORTH
IN ITEM 14 PURSUANT TO THE AUTHORITY OF FAR 43.105(b). S 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

Federal Acquisition Regulation 43.103(a) (3)

   D. OTHER (Specify type of modification and authority)



E.  IMPORTANT:        Contractor c is not.   T is required to sign this document
and return 1     copies to the issuing office.  









14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

DUNS Number: 806729547+0000

(See page 2 for modification details.)

AAP Number: NONE DO/DPAS Rating: NONE

  

 

 

Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
end effect.





15A. NAME AND TITLE OF SIGNER (Type or print).

 

Douglas J. Swirsky, Chief Financial Officer

16A NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

Aaron H.Ford







15B. CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE
SIGNED /s/ Douglas J. Swirsky   /s/ Aaron H. Ford DEC 31 2012 (Signature of
person Authorized to sign)   (Signature of Contracting Officer)  



 





 

 

 

Exhibit 10.1

 

    HSHQDC-10-C-00034 RSAG-13-00016   Modification P00004     Page 2 of 2

 

A.The purpose of this modification to Department of Homeland Security contract
HSHQDC-10-C-00034 is to extend the period of performance. Accordingly, the
contract is modified as follows:

 



1.The period of performance end date of the contract is hereby revised from
12/31/2012 to 06/30/2013.

 

2.This modification does not change the contract's overall estimated cost.

 

3.This modification does not change the contract's overall funded amount.

 

B.Except as modified herein, all other terms and conditions of the contract
remain in full force and effect.

 

 

 



 

 

 

 

 



